 
 
IV 
108th CONGRESS
2d Session
H. RES. 703 
IN THE HOUSE OF REPRESENTATIVES 
 
July 6, 2004 
Mr. Peterson of Pennsylvania (for himself, Mr. Shuster, Mr. Toomey, Mr. Gerlach, Mr. Platts, Mr. Greenwood, Mr. Murphy, Mr. Feeney, Mr. Doyle, Ms. Hart, Mr. Wolf, Mr. Brady of Pennsylvania, Mr. Holden, Mr. Hoeffel, Mr. Sherwood, Mr. Fattah, Mr. Pitts, Mr. Weldon of Pennsylvania, Mr. Murtha, and Mr. Kanjorski) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating The Pennsylvania State University on 150 years of service and commending Pennsylvania’s designation of the University as Pennsylvania’s land-grant institution. 
 
Whereas the Farmers’ High School was founded in Centre County, Pennsylvania, in 1854 in response to the State Agricultural Society’s interest in establishing an educational institution to bring general education and modern farming methods to the farmers of the Commonwealth of Pennsylvania; 
Whereas the Farmers’ High School was granted a permanent charter by the Pennsylvania General Assembly in 1855; 
Whereas the First Morrill Act, enacted in 1862, provided for the distribution of grants of public lands owned by the Federal Government to the States for establishing and maintaining institutions of higher learning; 
Whereas in 1863 the Commonwealth of Pennsylvania accepted a grant of land provided through such Act to establish one of the first two land-grant institutions in the United States and designated the Farmers’ High School, renamed the Agricultural College of Pennsylvania, as Pennsylvania’s sole land-grant institution; 
Whereas in 1874 the Agricultural College of Pennsylvania was renamed The Pennsylvania State College and in 1953 was renamed The Pennsylvania State University; 
Whereas The Pennsylvania State University consists of 11 academic schools, 20 additional campuses located throughout Pennsylvania, the College of Medicine, the Dickinson School of Law, and the Pennsylvania College of Technology and has an enrollment of 83,000; 
Whereas one in every eight Pennsylvanians with a college degree, one in every 720 people in the United States, one in every 50 engineers, and one in every four meteorologists are alumni of The Pennsylvania State University; 
Whereas The Pennsylvania State University Alumni Association, formed in 1870, is the largest dues-paying alumni association in the Nation; 
Whereas The Pennsylvania State University has the largest outreach effort in United States higher education, delivering programs to learners in 87 countries and all 50 States; 
Whereas The Pennsylvania State University consistently ranks in the top three universities chosen by high school seniors to receive SAT scores;  
Whereas The Pennsylvania State University annually hosts the largest student-run philanthropic event in the world, which benefits the Four Diamonds Fund for families with children being treated for cancer; 
Whereas the missions of instruction, research, outreach, and extension continue to be the focus of The Pennsylvania State University; 
Whereas the rechargeable heart pacemaker and the heart-assist pump were designed at The Pennsylvania State University; 
Whereas four astronauts who have flown in space were alumni of The Pennsylvania State University, including the first African American to fly in space; 
Whereas The Pennsylvania State University was the first institution in the Nation to offer a degree in agriculture; and 
Whereas The Pennsylvania State University is one of the most highly regarded research universities in the Nation, with an outreach extension program that reaches nearly one out of two Pennsylvanians each year and an undergraduate school of immense scope and popularity: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates The Pennsylvania State University for 150 years of service to the citizens of the Commonwealth of Pennsylvania and the Nation; and 
(2)commends Pennsylvania’s designation of The Pennsylvania State University as the land-grant institution of the Commonwealth of Pennsylvania.  
 
